UNPUBLISHED

                                                       FILED: 9/2/15

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6485
                         (4:14-cv-00185-MGL)


PAUL ANTHONY RICE, a/k/a Paul Rice,

               Petitioner - Appellant,

          v.

WARDEN JOHN PATE,

               Respondent - Appellee.




                              O R D E R



     Paul Anthony Rice has filed a petition for panel rehearing

and rehearing en banc.     We grant panel rehearing.   Fed. R. App.

P. 40.   As no judge of this court requested a poll under Fed. R.

App. P. 35, the court denies the petition for rehearing en banc.



                                      For the Court

                                      /s/ Patricia S. Connor, Clerk